Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 16, 2020

                                            No. 04-20-00439-CV

                      IN RE UNIVERSITY OF TEXAS AT SAN ANTONIO

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI10989
                            Honorable Rosie Alvarado, Judge Presiding

                                     Original Mandamus Proceeding1
Proceeding
Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       On September 9, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than September 30, 2020. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

         Relator’s request for temporary relief is GRANTED. The trial court’s August 27, 2020
order granting in part the real party in interest’s motion to compel is STAYED pending final
resolution of the petition for writ of mandamus.

        It is so ORDERED September 16, 2020.

                                                                              PER CURIAM



        ATTESTED TO:__________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT



1
  This proceeding arises out of Cause No. 2019CI10989, styled Jake R. Trevino v. University of Texas at San
Antonio, pending in the 224th Judicial District Court, Bexar County, Texas. The Honorable Rosie Alvarado, sitting
by assignment, signed the order at issue in this original proceeding.